Exhibit 10.3

ARAMARK

AMENDED AND RESTATED 2005 DEFERRED COMPENSATION PLAN

 

I. PURPOSE

The Amended and Restated ARAMARK 2005 Deferred Compensation Plan (the “Plan”)
allows eligible executives of the Company and its subsidiaries to defer the
payment of their Salary and/or Bonus until a specified date in the future.

 

II. DEFINITIONS

“Bonus” means amounts that are not salary or wages that are earned by the
Executive from the Company or a subsidiary in the form of an incentive or
performance bonus.

“Code” means the Internal Revenue Code of 1986, as amended.

“Committee” means the committee appointed by the Board of Directors of the
Company to administer the Plan. As of the date of the adoption of the Plan, the
Committee shall be the Compensation and Human Resources Committee of the Board
of Directors of the Company.

“Company” means ARAMARK Corporation, a Delaware corporation.

“Deferral Account” means the bookkeeping account pursuant to which the Company
records amounts deferred by the Executive under the Plan.

“Effective Date” means January 1, 2005.

“Executive” means an employee of the Company or any subsidiary who is a member
of senior management and is identified as a key employee.

“Plan” means this Amended and Restated ARAMARK 2005 Deferred Compensation Plan.

“Plan Administrator” means the individual(s) appointed by the Committee for
purposes of determining eligibility to make deferrals under the Plan and
administering deferral elections under the Plan.

“Plan Year” means the fiscal year of the Company; provided that the period
commencing on the Effective Date and ending on October 1, 2005 shall be the
initial Plan Year.

“Salary” means an Executive’s base salary, wages and sales commissions (but
excludes bonuses, overtime pay, or incentive pay) earned by the Executive from
the Company or a subsidiary.



--------------------------------------------------------------------------------

“Unforeseeable Emergency” means a severe financial hardship to the Executive
resulting from an illness or accident of the Executive, the Executive’s spouse
or a dependent (as defined in Section 152(a) of the Code) of the Executive, loss
of the Executive’s property due to casualty or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Executive.

 

III. ELIGIBILITY

The Plan Administrator shall determine, in its sole discretion, the Executives
eligible to participate in the Plan for purposes of deferring Salary and/or
Bonuses. Notwithstanding the foregoing, each Executive who, immediately prior to
the Effective Date, was a participating executive making deferrals under the
ARAMARK 2001 Deferred Compensation Plan, shall be eligible to participate in
this Plan on the Effective Date and to make deferrals of Salary and/or Bonus, as
applicable, earned in respect of periods on and after the Effective Time.

 

IV. DEFERRAL PROVISIONS

Salary and/or Bonuses may be deferred under this Plan pursuant to rules and
procedures established from time to time by the Committee, provided that such
rules and procedures meet the applicable requirements under Section 409A of the
Code. Such rules and procedures may establish, among other things: (1) deadlines
for filing deferral elections under the Plan, (2) any applicable limits on the
amount of Salary and Bonus that may be deferred under the Plan, (3) any
applicable limits on the period or length of deferrals, (4) any conditions and
limitations on changing or revoking deferral elections during a Plan Year,
including applicable penalties, and (5) any conditions and limitations on
withdrawals and distributions while the Executive’s deferral election remains in
effect. Notwithstanding the foregoing, with respect to Executives who first
become eligible to participate in this Plan on the Effective Date as a result of
the Executive’s participation in the ARAMARK 2001 Deferred Compensation Plan,
such Executive’s elections under that ARAMARK 2001 Deferred Compensation Plan,
as in effect immediately prior to the Effective Date, shall continue to apply
under this Plan with respect to Salary and/or Bonuses, as applicable, earned in
respect of periods on and after the Effective Date to the extent consistent with
the rules and procedures under the Plan until changed by the Executive in
accordance with the terms and conditions of this Plan.

 

V. EARNINGS ON DEFERRAL ACCOUNTS

Deferral Accounts shall be credited with earnings, losses, interest, or other
forms of investment return pursuant to rules and procedures adopted by the
Committee, in its sole discretion. Deferrals shall be deemed to begin to accrue
earnings as of the date they would otherwise have been paid to the Executive.

 

VI. PAYMENT PROVISIONS

Payment of deferrals shall be made pursuant to rules and procedures established
from time to time by the Committee.

 

2



--------------------------------------------------------------------------------

VII. Hardship Withdrawals

The Committee may establish rules and procedures permitting Executives to
withdraw all or a portion of the amount then credited to the Executive’s
Deferral Account solely due to the Unforeseeable Emergency, to the extent
permitted under Section 409A(a)(2)(B)(ii) of the Code, if approved by the
Committee in its sole discretion. The amounts distributed due to an
Unforeseeable Emergency cannot exceed the amounts necessary to satisfy such
emergency plus amounts necessary to pay taxes reasonably anticipated as a result
of the distribution, after taking into account the extent to which such
emergency is or may be relieved through reimbursement or compensation by
insurance or otherwise or by liquidation of the Executive’s assets (to the
extent the liquidation of such assets would not itself cause severe financial
hardship). The Committee may delegate responsibility for administering and
reviewing hardship withdrawal requests to one or more individuals.

 

VIII. NO ASSIGNMENT OR ALIENATION OF BENEFITS

Except as hereinafter provided, amounts deferred under this Plan may not be
voluntarily or involuntarily assigned, pledged, or alienated. Unless required by
law, no execution or attachment of any amount that becomes payable pursuant to
any provision of this Plan shall be valid or recognized by the Company.

 

IX. NO RIGHT TO COMPANY ASSETS

Amounts credited to the Executive’s Deferral Account will not be held by the
Company in trust, escrow, or similar fiduciary capacity, and benefits paid under
the Plan shall be paid from general funds of the Company. Neither the Executive,
a beneficiary, nor any legal representative will have any right against the
Company with respect to any portion of the Deferral Account or any assets of the
Company or any subsidiary, except as a general, unsecured creditor of the
Company.

 

X. ADMINISTRATION

A. The Committee shall administer the Plan and shall be the sole interpreter and
arbiter of this Plan; provided, however, that the Committee may delegate to
other persons such of its functions as it deems appropriate. The Committee has
the right to amend the Plan’s provisions at any time, provided that such
amendments do not (1) decrease the balance of the Executive’s Deferral Account
at the time of such amendment, or (2) retroactively decrease the applicable rate
of interest, earnings or other investment return prior to the time of such
amendment. The individuals serving on the Committee shall be indemnified and
held harmless by the Company from any and all liability, costs, and expenses,
arising out of any action taken by any member with respect to the Plan to the
maximum extent permitted by law.

B. Deferral forms, payment elections and other forms utilized under the Plan
shall be in the form approved by the Executive Vice President, Human Resources.

C. The Board of Directors of the Company may at any time amend or terminate the
Plan as to all or any group of Executives. If the Plan is terminated, the
affected Executive’s Deferral Account will be distributed over the period
elected by the Executive.

 

3



--------------------------------------------------------------------------------

XI. MISCELLANEOUS

A. The rights and obligations of the Company and its subsidiaries under this
Plan shall be binding on their successors and assigns.

B. This Plan shall not confer upon any person any right to be continued in the
employment of the Company or any subsidiary.

C. In the event any provision of the Plan is held invalid, void or
unenforceable, the same shall not affect, in any respect, the validity of the
other provisions of the Plan.

D. The Company is authorized to withhold amounts necessary to satisfy any
federal, state or local tax withholding requirements and social security or
other employee tax requirements applicable with respect to the deferral or
payment of amounts hereunder.

E. This Plan is intended to comply with Section 409A of the Code and will be
interpreted in a manner intended to comply with Section 409A of the Code. In
furtherance thereof, no payments may be accelerated under the Plan other than to
the extent permitted under Section 409A of the Code. To the extent that any
provision of the Plan violates Section 409A of the Code such that amounts would
be taxable to an Executive prior to payment or would otherwise subject an
Executive to a penalty tax under Section 409A, such provision shall be
automatically reformed or stricken to preserve the intent hereof.
Notwithstanding anything herein to the contrary, (i) if at the time of an
Executive’s separation from service with the Company the Executive is a
“specified employee” as defined in Section 409A of the Code (and any related
regulations or other pronouncements thereunder) and the deferral of the
commencement of any payments or benefits otherwise payable hereunder as a result
of such separation from service is necessary in order to prevent any accelerated
or additional tax under Section 409A of the Code, then the Company shall defer
the commencement of the payment of any such payments or benefits hereunder
(without any reduction in such payments or benefits ultimately paid or provided
to the Executive) until the date that is six months following the Executive’s
separation from service (or the earliest date as is permitted under Section 409A
of the Code) and (ii) if any other payments due to an Executive hereunder could
cause the application of an accelerated or additional tax under Section 409A of
the Code, such payments or other benefits shall be deferred if deferral will
make such payment compliant under Section 409A of the Code, or otherwise such
payment shall be restructured, to the extent possible, in a manner, determined
by the Committee, that does not cause such an accelerated or additional tax. The
Committee shall implement the provisions of this Section XI(E) in good faith;
provided that neither the Company, the Committee, nor any of the Company’s or
its subsidiaries’ employees or representatives shall have any liability to
Executives with respect to this Section XI(E).

F. The Plan is intended to be an unfunded plan maintained primarily to provide
deferred compensation benefits for a select group of management or highly
compensated employees within the meaning of Sections 201, 301 and 401 of ERISA
and therefore to be exempt from Parts 2, 3 and 4 of Title I of ERISA.

 

4



--------------------------------------------------------------------------------

G. The Plan shall be governed and construed in accordance with the laws of the
Commonwealth of Pennsylvania, without regard to conflicts of law provisions
thereof, except to the extent pre-empted by ERISA.

 

5